Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This office action is a response to Applicant’s election filed on 09/15/2022 without traverse of Group 1, claims 1-16 for further examination. Claim 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tesar (US Patent 8,773,756 B2) in view of Karst (US Patent 5,020,893).
Regarding claim 1, Tesar teaches an optical device for use in endoscope procedures and operable with white light and with fluoresced light outside the visible band and comprising:
An elongated shaft (optical endoscope shaft seen in Fig.1) having multiple lenses (Fig.2, Fig.3)
A beam splitter and prism assembly (material A of afocal prism assembly Fig.2, 3, 5) optically positioned proximal to a lens group (lens assembly 1 in Fig.3) and distal to a second lens group (lens assembly 2 Fig.3), the beam splitter and prism assembly comprising a first beam splitter (material A Fig.2) adapted to direct a first portion of light with a first spectral content along a first optical path (visible light Fig.6 Col.3:10-43) and a second portion of light with a second spectral content different from the first, along a second optical path (NIR light Fig.6 Col.3:10-43);
A second beamsplitter optically arranged proximal to the beamsplitter and prism assembly (material B Fig.5a) and distal to the second lens group, the second beamsplitter adapted to recombine the first portion of light and the second portion of light to a common optical axis (Col.3:10-67, Col.4:1-35);
Wherein the first optical path and the second optical path are adapted to compensate for chromatic aberration of the multiple lenses comprises in the elongated shaft such that the first portion of light and the second portion of light are focused onto substantially the same image plane (Col.2:16-24, Col.3:5-18, Fig.6).
Tesar teaches limitation stated above, however, does not explicitly disclose the composition of the lens assembly 1 includes an objective lens group and multiple rod lens relaying image formed at the distal end to the proximal end.
Karst in the art of optical endoscope teaches an optical endoscope includes an objective lens group 8 at the distal end of the shaft of the endoscope in Fig.2 Col.2:64-68, one or more rod lenses 9 arranged along the shaft, to pass image light from a distal end to a proximal end of the shaft (Col.1:5-21, Col.2:55-68, Col.3:1-21).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Tesar to include an objective lens group at the distal end, and a rod lens group as the suitable composition of the lens assembly of an optical endoscope, as Karst teaches that this is a known, suitable technique to transmit image light from a distal end to a proximal end of an endoscope shaft.
Regarding claim 2, Tesar in view of Karst teaches limitation stated above, Tesar further teaches wherein the first portion of light (visible) contains both visible and infrared spectral content (visible spectrum appears to be overlapped with NIR spectrum at 700 nm thus the first portion of light (400-700nm) contains both visible and infrared spectral content Col.2:1-2).
Regarding claim 3, Tesar in view of Karst teaches limitation stated above, Tesar further teaches wherein the second portion of light (NIR) contains both visible and infrared spectral content (NIR spectrum appears to be overlapped with visible spectrum at 700 nm thus the first portion of light (400-700nm) contains both visible and infrared spectral content Col.2:1-2).
Regarding claim 10, Tesar in view of Karst teaches limitation stated above, Tesar further teaches the beamsplitter and prism assembly is optically positioned at an internal telecentric image space (Fig.1, 2, 5, 6).

Regarding claim 12, Tesar teaches an optical device for use in endoscope procedures and operable with white light and with fluoresced light outside the visible band and comprising:
An elongated shaft (optical endoscope shaft seen in Fig.1) having multiple lenses (Fig.2, Fig.3)
A chromatic adjustment assembly (afocal prism assembly Fig.2, 3, 5) optically positioned at an internal telecentric image space proximal to a lens group (lens assembly 1 in Fig.3), and comprising a first beam splitter (material A Fig.2) adapted to direct a first portion of light with a first spectral content along a first optical path (visible light Fig.6 Col.3:10-43) and a second portion of light with a second spectral content different from the first, along a second optical path (NIR light Fig.6 Col.3:10-43), and a second beamsplitter optically arranged proximal to the first beam splitter (material B Fig.5a) adapted to recombine the first portion of light and the second portion of light to a common optical axis (Col.3:10-67, Col.4:1-35);
Wherein the first optical path and the second optical path are adapted to compensate for chromatic aberration of the multiple lenses such that the first portion of light and the second portion of light are focused onto substantially the same image plane (Col.2:16-24, Col.3:5-18, Fig.6).
Tesar teaches limitation stated above, however, does not explicitly disclose the composition of the lens assembly 1 includes an objective lens group and multiple rod lens relaying image formed at the distal end to the proximal end.
Karst in the art of optical endoscope teaches an optical endoscope includes an objective lens group 8 at the distal end of the shaft of the endoscope in Fig.2 Col.2:64-68, one or more rod lenses 9 arranged along the shaft, to pass image light from a distal end to a proximal end of the shaft (Col.1:5-21, Col.2:55-68, Col.3:1-21).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Tesar to include an objective lens group at the distal end, and a rod lens group as the suitable composition of the lens assembly of an optical endoscope, as Karst teaches that this is a known, suitable technique to transmit image light from a distal end to a proximal end of an endoscope shaft.
Regarding claim 13, Tesar in view of Karst teaches limitation stated above, Tesar further teaches the chromatic adjustment assembly further includes at least two prisms having different indices of refraction (material A and material B having different index of refraction Col.3:18-43) positioned in the first and second optical paths, respectively (Fig.2, 3, 5, 6).


Claims 6, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tesar, Karst, further in view of Kanamori (US Patent 4,988,172).
Regarding claim 6, Tesar in view of Karst teaches limitation stated above, however, does not explicitly teach a field stop between the most proximal rod lens and the first beam splitter.
Kanamori in the art of optical system for endoscope, teaches an optical system for endoscope incorporating a field stop 7 positioned behind the rod lens 2 in Fig.3, as a result, the image and the inside diameter portion of the field stop can be focused and to be viewed with great ease (Col.4:42-51).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Tesar and Karst to include a field stop positioned proximal to the rod lens, such as that taught by Kanamori, to provide a favorable observation image.
Regarding claims 11 and 14, Tesar in view of Karst teaches limitation stated above, however, does not explicitly teach a field stop.
Kanamori in the art of optical system for endoscope, teaches an optical system for endoscope incorporating a field stop 7 positioned behind the rod lens 2 in Fig.3, as a result, the image and the inside diameter portion of the field stop can be focused and to be viewed with great ease (Col.4:42-51).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Tesar and Karst to include a field stop optically positioned at an internal image in the internal telecentric image space, such as that taught by Kanamori, to provide a favorable observation image.


Claims 7-9, are rejected under 35 U.S.C. 103 as being unpatentable over Tesar, Karst, Kanamori, further in view of Zobel (US Patent 9,151,877 B1).
Regarding claims 7-8, Taser, Karst, Kanamori teaches limitation above, and the placement of the field stop is positioned proximal to the rod lenses (in this case of modification, proximal to lens assembly 1 and in front of beam splitter assembly, as seen in Tesar Fig.2-3) however, does not expressly disclose:
Field stop attached to the beam splitter and prism assembly;
Field stop is printed on a glass component and cemented to the beam splitter and prism assembly;
Zobel in the art of optical element for endoscope, teaches a method of applying an aperture is to deposit a non-transparent coating on a glass plate with a circular opening in the middle, and such aperture stops can be produced in a very high accuracy and quantity on one glass plate (Col.2:49-53), and such aperture stop on a glass plate is cemented on an objective lens (Col.2:54-58).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Tesar, Karst, Kanamori to include the method of printing the field stop on a glass plate, and cemented it to an optical element (analogous to the prism and beam splitter assembly), as suitable method of application of field stop (aperture stop) to an optical element to yield a predictable result of accurately occluding extraneous light rays.

Regarding claim 9, Taser, Karst, Kanamori teaches limitation above, and the placement of the field stop is positioned proximal to the rod lenses (in this case of modification, proximal to lens assembly 1 and in front of beam splitter assembly, as seen in Tesar Fig.2-3), however, does not expressly disclose field stop is an integral part of the bam splitter assembly.
Zobel in the art of optical element for endoscope, teaches a conventional arrangement of the aperture stop which the aperture stop on a glass plate is cemented on an optical element (objective lens) (Col.2:54-58).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Tesar, Karst, Kanamori to cemented the field stop to an optical element (analogous to the prism and beam splitter assembly), such as that taught by Zobel, as suitable arrangement of securing aperture stop in relation to optical elements, to yield a predictable result of more accurately occluding extraneous light rays.

Allowable Subject Matter
Claims 4, 5, 15, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The invention of depending claims 4, 15 recites teach “wherein the spectral content of the second portion is continuous and the spectrum of the first portion of light is discontinuous, wherein the visible content of the second portion of light is of longer wavelength than the visible content of the first portion of light, and the infrared content of the second portion of light is of shorter wavelength than the infrared portion of the first portion of light” of claim 4; or
“wherein the visible content of the second portion of light is longer wavelength than the visible content of the first portion of light, and the infrared content of the second portion of light is of shorter wavelength than the infrared portion of the first portion of light” of claim 15.
Taser and Karst teaches elongated shaft having multiple lens, beamsplitter and prism assembly including first and second beamsplitter adapted to direct and recombine a first portion and second portion of light, and both portion of light contains visible and infrared spectral content. However, Taser and Karst does not teach “wherein the spectral content of the second portion is continuous and the spectrum of the first portion of light is discontinuous, wherein the visible content of the second portion of light is of longer wavelength than the visible content of the first portion of light, and the infrared content of the second portion of light is of shorter wavelength than the infrared portion of the first portion of light” of claim 4; nor
“wherein the visible content of the second portion of light is longer wavelength than the visible content of the first portion of light, and the infrared content of the second portion of light is of shorter wavelength than the infrared portion of the first portion of light” of claim 15.
Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546.  The examiner can normally be reached on Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINQIAO HUANG/           Examiner, Art Unit 3795

/MICHAEL J CAREY/           Supervisory Patent Examiner, Art Unit 3795